 Case19-23046-GLT
Case  19-23046-GLT Doc
                    Doc7970-1   Filed
                            Filed     05/21/20
                                  06/10/20      Entered
                                             Entered     05/21/20
                                                     06/10/20     22:35:59
                                                              11:27:47      Desc
                                                                         Desc Main
                         Proposed
                           Document Order Page
                                            Page  11
                                               1 of of 1


                                                                                     FILED
                   IN THE UNITED STATES BANKRUPTCY COURT
                                                                                     6/10/20 11:00 am
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                                                     CLERK
                                                                                     U.S. BANKRUPTCY
In Re:                              :            Bankruptcy No. 19-23046-GLT
                                                                                     COURT - :'3$
Lee W. Pillar                       :            Chapter 13
                    Debtor.         :
____________________________________:            Document No.:
Lee W. Pillar                       :            Related to Document No.: 70
                    Movant          :            Related to Claim No. 7
              v.                    :
M&T Bank and Ronda J. Winnecour,    :
Chapter 13 Trustee,                 :            Hearing Date and Time:
                    Respondents.    :            June 17, 2020, at 10:30 a.m.

                                    PROPOSED ORDER

       AND NOW, this ________day
                      10th       of _________________________,
                                         June                  2020, upon

consideration of the Debtor’s Motion for Approval of Loan Modification Agreement, it is hereby

ORDERED, ADJUDGED and DECREED that:

      1. The Loan Modification Agreement between the Debtor/Movant and Respondent

Creditor attached to the Motion as Exhibit “A” is APPROVED.

      2. The Loss Mitigation Process is resolved in compliance with W.PA.LBR 9020-6.

      3. Debtors’ counsel shall file a Loss Mitigation Final Report within seven (7) days of the

date of this Order.
     Dated: 6/10/20
     Prepared by: Joan Shinavski, Esq.       __________________________________
                                            _____________
                                                       _ ____
                                                          __________
                                                                  _ __
                                                                     ____
                                                                       ____
                                                                          _ ____________
     DEFAULT ENTRY                           Gregory L L.. T
                                                           Taddonio,
                                                              addonio, Judge
                                             U.S. Bankruptcy Court (WDPA)
